 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    ALLAH,

 7                                  Petitioner,            Case No. C19-0902-TSZ

 8           v.
                                                           ORDER DENYING APPLICATION TO
 9    STEPHEN SINCLAIR, et al.,                            PROCEED IN FORMA PAUPERIS AND
                                                           DISMISSING ACTION
10                                  Respondents.

11

12          The Court, having reviewed the Report and Recommendation of the Honorable Mary Alice

13   Theiler, United States Magistrate Judge, Petitioner’s objections thereto, and the remaining record,

14   hereby finds and ORDERS:

15          (1)     The Report and Recommendation, docket no. 12, is approved and adopted;

16          (2)     Petitioner’s application to proceed with this action in forma pauperis, docket no. 9,

17   is DENIED, and this action is DISMISSED as duplicative; and

18          (3)     The Clerk is directed to send copies of this Order to petitioner and to the Honorable

19   Mary Alice Theiler.

20          DATED this 13th day of August, 2019.



                                                          A
21

22
                                                          Thomas S. Zilly
23                                                        United States District Judge

     ORDER DENYING APPLICATION TO
     PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION - 1
